Matter of Tsoukas v Tsoukas (2015 NY Slip Op 01462)





Matter of Tsoukas v Tsoukas


2015 NY Slip Op 01462


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2012-04343
 (Index No. 80057/11)

[*1]In the Matter of Sotirios Tsoukas, also known as Steve Tsoukas, etc., appellant, 
vKonstantinos Tsoukas, et al., respondents.


J. Papapanayotou, Long Island City, N.Y., for appellant.

DECISION & ORDER
In a proceeding pursuant to Business Corporation Law § 1104(a) for the judicial dissolution of a corporation, the petitioner appeals from an order of the Supreme Court, Richmond County (Fusco, J.), dated April 10, 2012, which denied his motion, inter alia, to vacate the note of issue and the certificate of readiness.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated April 10, 2012, must be dismissed since the right of direct appeal therefrom terminated with the entry of judgment in the proceeding (see Matter of Aho , 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the companion appeal from the amended judgment (see  CPLR 5501[a][1]; Matter of Tsoukas v Tsoukas , __AD3d__ [Appellate Division Docket Nos. 2013-06379, 2013-06381, 2013-10360, and 2014-00320; decided herewith]).
RIVERA, J.P., HALL, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court